DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment filed March 9, 2021, claims 1-7 are pending.
In view of the terminal disclaimer filed March 9, 2021, the rejection of claims 1 -7 provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/554,359 (US 2019/0382555 A1), has been withdrawn.
After additional review, in view of the rejection set forth below, the allowability of claims 1-7 has been withdrawn in order to address the new issues found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arayama et al. (WO 2016/035695) (published March 10, 2016), which is English translated in equivalent US patent Arayama et al. (US 2017/0174869 A1).

    PNG
    media_image1.png
    606
    600
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    57
    587
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    595
    611
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    135
    592
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    568
    598
    media_image5.png
    Greyscale



Arayama et al. (page 1, 0012-0015) disclose a composition comprising color agent represented by Formula (1). 

    PNG
    media_image6.png
    702
    376
    media_image6.png
    Greyscale



Arayama et al. (page 7, formula 1b) clearly disclose the compound of claim 2 being claimed.

    PNG
    media_image7.png
    212
    408
    media_image7.png
    Greyscale



Regarding the resins recited in claim 3, Arayama et al. (page 32-33, 0255) clearly disclose the resin types being claimed.

    PNG
    media_image8.png
    285
    451
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    844
    463
    media_image9.png
    Greyscale



Regarding the colorant of claim 4, Arayama et al. (page 34, 0275) clearly disclose the use of colorant for the disclosed resin compositions.

    PNG
    media_image10.png
    371
    451
    media_image10.png
    Greyscale



Regarding the molded article of claims 5, 6, Arayama et al. (page 39, 0365-0368; Figure 1) clearly disclose that the molded article in the form of a cured film. 

    PNG
    media_image11.png
    304
    460
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    383
    424
    media_image12.png
    Greyscale



Regarding the “kneading” feature of claim 7, Arayama et al. (page 5, 0079) clearly indicate that the methods of Arayama et al. involve a “kneading” step.

    PNG
    media_image13.png
    347
    459
    media_image13.png
    Greyscale



Regarding the “0.3% by mass to 5% by mass” feature of claim 7, Arayama et al. (page 50, 0464-0465) disclose 3 parts (approximately within the range of 0.3% by mass to 5% by mass being claimed) of coloring agent has been used.

    PNG
    media_image14.png
    292
    455
    media_image14.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
March 10, 2021